Citation Nr: 1736536	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  10-23 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1970, and from July 1970 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. In that rating decision the RO denied entitlement to a TDIU.

In March 2014 the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In November 2015 the Board denied entitlement to a TDIU. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In a March 2017 memorandum decision the Court vacated the November 2015 Board decision denying entitlement to a TDIU, and remanded that issue to the Board for further adjudication.

The RO assigned the Veteran a temporary 100 percent disability rating for the period from November 16, 2015, to January 1, 2017, following right knee replacement surgery. Assignment of a TDIU considering disabilities including that of the right knee while a temporary 100 percent rating is in effect for his right knee disability would result in duplicate counting of disabilities during that period. See 38 C.F.R. § 4.16 (2016). Therefore, the Board is considering entitlement to a TDIU for periods other than that temporary 100 percent rating period.



	(CONTINUED ON NEXT PAGE)


FINDING OF FACT

The combined effects of the Veteran's service-connected disability make him unable to do nonsedentary work, make him unable to do sedentary work for full time hours, impair his ability to understand speech in some settings, and cause loss of potential work hours to attend treatment.


CONCLUSION OF LAW

The combined effects of the Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the combined effects of his service-connected disabilities make him unemployable. In particular, he contends that the disabilities of his left and right knees and his back, residuals of a deep vein thrombosis (DVT) in his left leg, and related pain in his legs and feet, make him unable perform employment that has any strenuous physical demands or that requires substantial walking or standing. He contends that flare-ups, with prolonged sitting, of pain and other symptoms in his back, knees, and legs, make him unable to maintain perform sedentary tasks for prolonged periods. He also contends that his hearing loss and tinnitus interfere with his ability to understand communication in a work setting, particularly in noisy environments. In addition, he has indicated that frequent medical appointments required to address his service-connected disabilities further limit his capacity to maintain consistent full time employment.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). In the present decision the Board is granting the benefit sought on appeal. Therefore it is not necessary to discuss VA's actions to notify and assist the Veteran.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. 38 C.F.R. § 4.16(a). A finding of entitlement to TDIU depends on the impact of a veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment, in light of factors such as his work history, education, and vocational training. 38 C.F.R. § 4.16. If there is only one disability, it must be ratable at 60 percent or more. If there are two or more disabilities, they must merit a combined rating of at least 70 percent, with one condition rated at least 40 percent disabling. 38 C.F.R. § 4.16(a). For the purpose of finding a disability rated at 40 percent or more, VA considers as one disability multiple disabilities affecting a single body system, such as the orthopedic system. 38 C.F.R. § 4.16(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection has been established for the Veteran's disabilities of the left and right knees and low back, radiculopathy affecting both lower extremities, DVT residuals, hearing loss, tinnitus, tinea pedis, and diabetes mellitus. The ratings for those disabilities have met the 38 C.F.R. § 4.16(a) criteria for a TDIU over the entire period addressed by his claim and appeal for a TDIU. Thus a TDIU is warranted if the combined effects of his service-connected disabilities prevent him from securing and maintaining a substantially gainful occupation.

The Veteran's most recent employment was as an assistant school principal. He has reported that he held that job for many years, and before that held other positions in public schools. He had left knee total replacement surgery in April 2004. After the replacement surgery he developed a DVT in his left leg. He has indicated that he did not return to work after the 2004 surgery, and that in 2005 he took retirement.

On VA examination in December 2005 the Veteran reported constant pain, 8 or 9 out of 10 in severity, in his low back and left buttock, accompanied by burning sensations in both feet. He stated pain in these areas made him unable to walk more than a block, and made it necessary to use a cane when walking. He related that pain in these areas made him unable to perform any strenuous activity. He reported persistent 9/10 pain in the area of his prosthetically replaced left knee. He related that he had flare-ups of worse pain in that area about once a month, lasting for several hours, brought on by prolonged immobilization, such as riding by bus or prolonged travel by car. He reported constant severe pain in his right knee, with flare-ups of worse pain two to three times per week, lasting several hours to several days, brought on by prolonged standing or walking. The examiner observed evidence of pain with motion of the lumbar spine, pain with motion, tenderness, and effusion in the left knee, and pain with motion and tenderness in the right knee. The Veteran walked using a cane and had a fairly antalgic gait.

In a March 2015 statement, the Veteran reported the number of medical appointments he had, over a several year period, to address his service-connected disabilities. He stated that the number of such appointments was 161 in 2004, 29 in 2005, and 27 in 2006.

On VA examination September 2007, the Veteran reported that in the area of his replaced left knee he had constant 8/10 pain, and flare-ups to 10/10 with standing or walking. He stated that his right knee had constant 8/10 pain with flare-ups to 10/10 with any standing or walking. He indicated that he occasionally wore a brace on his right knee, and that he used a cane for walking. He reported that he could walk up to two blocks. He related that he was retired, but that his right knee disability affected his activities of daily living. The examiner observed that he used a cane and that his gait was antalgic on the right.

On VA spine examination in February 2008, the Veteran reported low back pain with radiation into his legs and a burning sensation in the bottom of both feet. He indicated that the symptoms were worse at the end of the day. He reported that the back and lower extremity pain was a constant dull ache. He stated that increased activity precipitated flare-ups to moderate pain that occurred about once a week and lasted one to two days. He stated that he experienced restless leg syndrome when he sat for longer than 30 to 45 minutes. He reported that he used a knee brace and a cane when walking, and that during flare-ups he was unable to walk more than a few yards. The examiner observed that he used a cane in his left hand when walking, that his gait was antalgic, and that he walked without bending his left knee.

On VA medical examination in June 2008, the Veteran reported ongoing pain and swelling in his left knee and leg, and ongoing pain in his right knee. He reported low back pain with radiation into both lower extremities. He stated that he stopped working in 2005 because of his severe left knee disability. The examiner observed that the Veteran wore bilateral knee braces and that he used a cane when walking.

On VA musculoskeletal examination in July 2008, the Veteran reported that his back pain affected his activities of daily living, in that the pain prolonged the time necessary to perform any task. The examiner expressed the opinion that the Veteran's knee and back disabilities would make him unable to perform a job that required prolonged standing or walking. He opined that the Veteran would be able to perform a completely sedentary job.

On VA audiology examination in July 2008, the Veteran reported difficulty understanding speech. He related that he frequently asked people to repeat themselves. He stated that he had recurrent bilateral tinnitus.

In the Veteran's TDIU claim, which the RO received on November 12, 2009, he reported that he had last worked as an assistant school principal, and that he had last worked in March 2004. He indicated that his severe left knee disability made him unable to continue in full time employment. He reported that presently, in 2009, he continued to have problems with his left and right knees.

On a VA joints examination in November 2009, the Veteran reported ongoing 9/10 pain and swelling in the area of his replaced left knee. He related ongoing 9/10 pain in his right knee. He stated that his knee disabilities limited his ability to stand and walk. The examiner observed limitation of motion and evidence of pain in each knee. The examiner expressed the opinion that the Veteran's knee disabilities made him unable to do any physically demanding job, but that he would be able to perform sedentary employment.

In March 2015 the Veteran reported that the number of medical appointments he had to address his service-connected disabilities was 30 in 2007, 28 in 2008, and 16 in 2009.

In the Veteran's May 2010 notice of disagreement, he wrote that, after his left knee replacement surgery and physical rehabilitation in 2004 and 2005, his treating orthopedists never released him to return to work. He asserted that, under those circumstances, his employer would not have allowed him to return to work. He noted that after the surgery and rehabilitation he was not physically able to perform the duties of his previous job, which included physically demanding activities and long hours. He also noted that the school district that employed him did not have any purely sedentary jobs for secondary school administrators.

In the Veteran's May 2011 substantive appeal, he indicated that, before his left knee disability became so severe, he intended to continue in employment past age 65 (past 2011). He again wrote that, after his 2004 left knee surgery and subsequent complications, treating VA orthopedists did not give him clearance to return to work. He restated that the school district that employed him did not have any purely sedentary jobs for high school administrators. He indicated that these factors led to his decision to retire in 2005.

On VA audiology examination in September 2011, the Veteran reported that his hearing loss made it necessary for him to ask people to repeat themselves, and to increase the volume of television and telephone. He stated that his tinnitus was recurrent, that it was very annoying, and that it drove him crazy. The examiner concluded that the Veteran's hearing loss and his recurrent tinnitus each impacted the ordinary conditions of his daily life, including his ability to work.

On VA audiology examination in August 2012, the Veteran reported that his hearing loss caused him to turn up the volume of television or radio, which was annoying to others. He stated that his difficulty hearing people caused them to think he was ignoring them, and caused him to ask people to repeat themselves. He related that lip reading helped. He stated that he experienced constant tinnitus that had become louder over the years. He described the tinnitus as "so annoying and unbearable at times."

In the May 2014 Board hearing, the Veteran reported that after his left knee replacement surgery it was more difficult for him to move around. He stated that his job as an assistant principal required him to be on his feet a great deal and to perform some physically demanding tasks. He explained that he obtained attendance reports, loaded and delivered textbooks, and coached sports. He reported that after his left knee surgery in 2004 his employer would not medically clear him to return to the assistant principal job. In a March 2015 statement the Veteran described further the physical demands and long hours of the assistant principal job.

In a December 2014 VA dermatology examination, the examiner stated that the Veteran's tinea pedis did not impact his ability to work.

In a December 2014 VA spine examination, the Veteran reported ongoing back pain, with occasional flare-ups of moderate pain that lasted hours. He stated that he constantly used a cane when standing or walking. The examiner found tenderness and limitation of motion of his low back, atrophy of his right thigh, and hypoactive knee and ankle reflexes bilaterally. The examiner reported that the Veteran had thoracolumbar spine arthritis and disc disease. The examiner stated that pain and limitation of motion in the Veteran's back impacted his ability to work.

In a December 2014 VA examination of the Veteran's knees, he reported ongoing pain in both knees. He indicated that his right knee had flare-ups of moderate pain that occurred weekly and lasted for days. The examiner noted arthritis in both knees, and a history of left knee replacement. He found limitation of motion of the left knee. In the right knee he found limitation of motion and evidence of tenderness on palpation and pain with weight bearing. He found that function of the right knee was significantly limited after prolonged use. He expressed the opinion that right knee arthritis and thigh atrophy affected the Veteran's employability by limiting his capacity for standing and walking. He opined that the Veteran would be able to perform sedentary work.

In March 2015 the Veteran reported that the number of medical appointments he had to address his service-connected disabilities was 28 in 2010, 27 in 2011, 20 in 2012, 14 in 2013, and 18 in 2014.

In a January 2015, a physician who examined the Veteran in December 2014 provided the opinion that his service-connected left leg DVT was followed by residual symptoms in his left lower extremity, particularly after prolonged standing or walking. He opined that the symptoms residual to the DVT were insignificant compared to his left knee pain and other neuropathic symptoms that are not related to the DVT. He opined that the DVT residuals might preclude prolonged weightbearing, but did not preclude sedentary occupations.

In a January 2015 audiology examination, the Veteran reported that his hearing loss made him need increasingly higher television volume, such that his family complained. He stated that his tinnitus was worsening and that it made him impatient. The examiner expressed the opinion that the Veteran's high frequency hearing loss would cause difficulty understanding speech in noisy environments, but would not preclude gainful employment. She opined that his tinnitus did not preclude gainful employment.

A private physician, in an April 2015 statement, and a VA examiner, in a May 2015 report, each expressed the opinion that the Veteran's diabetes did not impact his ability to work.

In a VA peripheral nerves examination in June 2015 the Veteran reported ongoing low back pain, with pain radiating into both lower extremities and numbness in both feet. The examiner found evidence of bilateral lower extremity peripheral neuropathy. The examiner expressed the opinion that the peripheral neuropathy in the Veteran's lower extremities limited his mobility and his capacity for heavy labor, but would not be expected to limit his ability to do work that was light duty or more sedentary.

In a VA knee examination in June 2015, the Veteran reported that his left and right knee disabilities made it difficult for him to bend or kneel, or to walk for prolonged periods.

In an October 2015 VA spine examination, the Veteran reported ongoing low back pain. The examiner stated that the Veteran's low back disability impacted his ability to work, for example, by making him unable to walk long distances or to do any lifting that required bending at the waist.

In November 2015 the Veteran underwent right knee replacement surgery.

On VA examination in May 2016, the Veteran reported constant 9/10 pain in the area of his replaced right knee. He stated that he had flare-ups of worse knee pain occurred hourly, lasted a few minutes, and were brought on by prolonged sitting or  lying down, and by twisting movements. He indicated that he addressed flare-ups with changes in position and elevation of the knee. The examiner observed evidence of right knee pain with weight bearing.

In a September 2016 VA skin examination the examiner opined that the Veteran's tinea pedis did not impact his ability to work.

In a VA knee examination in March 2017, it was noted that, following replacement of both of the Veteran's knees, and residual to a left leg DVT, he continued to have bilateral knee pain, stiffness, swelling, and weakness. The Veteran indicated that he regularly used a cane or a walker. He stated that he had difficulty sitting or changing position, had great difficulty walking or bending down, and could not squat, climb stairs, or do prolonged standing. The examiner found that the Veteran's right knee was in ankylosis. The examiner reported that the Veteran's left and right knee disabilities impacted his ability to work in that they made him unable to do prolonged walking, standing, driving, or sitting, and made it very difficult for him to climb stairs.

The Veteran reports that after his left knee surgery in 2004, which was followed by a DVT and long physical rehabilitation treatment, VA physicians did not release him to return to his work as a high school assistant principal. He states that the school district that employed him for years before his left knee surgery did not have purely sedentary jobs in the type of work he had been doing, and he decided to retire.

The Veteran's statements, the examination reports, and medical opinions provide more than sufficient evidence that the left knee disability and other service-connected disabilities made him unable to return to his assistant principal job. For a TDIU to be warranted, however, there must be positive evidence at least approximately balanced with negative evidence that the combined effects of his service-connected disabilities make him not just unable to hold that job, but unable to hold any substantially gainful occupation consistent with his work history and education.

There is ample evidence that, through the entire appeal periods, from November 12, 2009, forward, the combined effects of the Veteran's left and right knee disabilities, back disability, bilateral lower extremity radiculopathy, and DVT residuals, limited his capacity for walking, standing, or any physical demanding tasks, to the extent that he could not perform full time nonsedentary work. Several clinicians have opined that one or another of his service-connected disabilities did not preclude him from performing sedentary work. The reports of VA examinations in December 2005, February 2008, May 2016, and March 2017, contain evidence, however, that pain, numbness, and other discomfort from his service-connected orthopedic and neurological disabilities limited how long he can sit and perform seated tasks. Clinicians who have opined that one or another of the Veteran's disabilities does not preclude sedentary employment have not directly addressed or contradicted the reports of limitations on the time he can do seated work. The evidence at least equivocally supports a conclusion that service-connected disabilities make him unable to perform sedentary work for stretches of time sufficient to constitute substantially gainful employment.

The Veteran's hearing loss and tinnitus do not, by themselves, make him unemployable. By making communication more difficult, however, those disabilities can reasonably be expected to limit even further any potential employment options. In addition, the number of appointments he has needed to address service-connected disabilities would interfere with maintaining a regular and consistent work schedule.

Considering the Veteran's inability to do nonsedentary work, his difficulty sitting for prolonged periods, his limitations in understanding speech in some settings, and the amount of potential work time lost for treatment of his service-connected disabilities, it is at least as likely as not that the combined effects of his service-connected disabilities make him unable to secure or follow a substantially gainful occupation. The Board therefore grants a TDIU.

As noted above, from November 16, 2015, to January 1, 2017, the Veteran was in receipt of a 100 percent rating for his total right knee arthroplasty and was in receipt of a separate combined 60 percent rating for other service-connected disabilities, thereby entitling him to SMC at the S rate. To award TDIU during this period would amount to pyramiding. Notwithstanding the schedular 100 percent rating assigned for the right knee disability, none of the other service-connected disabilities alone meets the criteria for the assignment of a TDIU from November 16, 2015, to January 1, 2017, nor has any other single service-connected disability been indicated to render the Veteran unable to secure or follow a substantially gainful occupation. In this case, to award a separate TDIU rating, in addition to the schedular 100 percent rating based on right knee disability, would result in duplicate counting of disabilities during this distinct period. 38 C.F.R. § 4.16. Therefore, the grant of TDIU applies to the entire appeal period aside from from November 16, 2015 to January 1, 2017, forward.


ORDER

Entitlement to a total disability rating based on individual unemployability is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


